      Case 1:17-cv-01030-PGG-DCF Document 164 Filed 07/09/19 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


STARR SURPLUS LINES INSURANCE
COMPANY and HOUSTON CASUALTY
COMPANY,
          Plaintiffs,
                                                       CIVIL ACTION NO. 1:17-CV-1030-PGG
                - against -

CRF FROZEN FOODS, LLC,
          Defendant.



                JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

        Plaintiffs Starr Surplus Lines Insurance Company and Houston Casualty Company and

Defendant CRF Frozen Foods, LLC (collectively, the “Parties”), through their undersigned

counsel, hereby stipulate that this action shall be and hereby is dismissed in its entirety, with

prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii). Each party shall bear its own costs and

fees in this action.




                                                  1
9342903v1
     Case 1:17-cv-01030-PGG-DCF Document 164 Filed 07/09/19 Page 2 of 4



 Plaintiff,                                   Defendant,
 STARR SURPLUS LINES                          CRF FROZEN FOODS, LLC
 INSURANCE CO. ,                              By its Attorneys,
 By its Attorneys,

 S/ Robert A. Kole                            S/ Steven J. Pudell____________
 Robert A. Kole (admitted pro hac vice)       Steven J. Pudell
 CHOATE, HALL & STEWART LLP                   Christina Yousef
 Two International Place                      ANDERSON KILL P.C.
 Boston, MA 02110                             One Gateway Center, Suite 1510
 Tel: (617) 248-5000                          Newark, New Jersey 07102
 Fax: (617) 248-4000                          Tel: (973) 642-5858
 rkole@choate.com                             Fax: (973) 621-6361
                                              E-mail: spudell@andersonkill.com
                                              E-mail: cyousef@andersonkill.com

 Brent Reitter (BR0639)                       Mark R. Hanson (admitted pro hac vice)
 HINSHAW & CULBERTSON LLP                     NILLES LAWYERS
 800 3rd Avenue                               201 N. 5th Street – 18th Floor
 New York, NY 10022                           P.O. Box 2626
 (212) 471-6200                               Fargo, ND 58102
 breitter@hinshawlaw.com                      Tel: (701) 237-5544
                                              Fax: (701) 280-0762
                                              mhanson@nilleslaw.com



 Plaintiff,
 HOUSTON CASUALTY COMPANY,
 By its Attorneys,

 S/ Diane McMonagle
 Jeffrey S. Weinstein
 Diana E. McMonagle
 MOUND COTTON WOLLAN &
 GREENGRASS LLP
 One New York Plaza
 New York, NY 10004
 Tel: (212) 804-4200
 Fax: (866) 947-0883
 Email: jweinstein@moundcotton.com
 Email: dmcmonagle@moundcotton.com


 Dated: July 9, 2019

                                          2
9342903v1
     Case 1:17-cv-01030-PGG-DCF Document 164 Filed 07/09/19 Page 3 of 4




       I, Robert A. Kole counsel for Starr Surplus Lines Insurance Co., hereby certify that

Diane McMonagle counsel for Houston Casualty Company, and Steven J. Pudell counsel for

CRF Frozen Foods LLC, have agreed to the form and substance of this Joint Stipulation of

Dismissal with Prejudice, and that Attorneys McMonagle and Pudell, via e-mail, have authorized

me to submit this document electronically on their behalf.



S/ Robert A. Kole
Robert A. Kole




                                                3
9342903v1
      Case 1:17-cv-01030-PGG-DCF Document 164 Filed 07/09/19 Page 4 of 4



Pursuant to the stipulation of the parties,

IT IS SO ORDERED.

DATED this _______, 2019,


_________________________
Paul G. Gardephe
United States District Judge




                                              4
9342903v1
